18-23538-rdd          Doc 3973      Filed 05/21/19 Entered 05/21/19 22:02:18                     Main Document
                                                  Pg 1 of 7


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :       Case No. 18-23538 (RDD)
                                                              :
                              1
                   Debtors.                                   :       (Jointly Administered)
 ------------------------------------------------------------ x

                               NOTICE OF ASSUMPTION AND ASSIGNMENT
                               OF ADDITIONAL EXECUTORY CONTRACTS

        1.      Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in
 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), filed a motion,

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\97001918\2\73217.0004
18-23538-rdd          Doc 3973   Filed 05/21/19 Entered 05/21/19 22:02:18        Main Document
                                               Pg 2 of 7


 dated November 1, 2018 (ECF No. 429) (the “Sale Motion”) seeking, among other things, the
 entry of an order pursuant to sections 105, 363 and 365 of the United States Bankruptcy Code, 11
 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 6004, 6006, 9007, and 9008 of the
 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 6004-1, 6005-1 and
 6006-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern
 District of New York (the “Local Rules”), authorizing and approving the sale of the Acquired
 Assets and the assumption and assignment of certain executory contracts and unexpired leases of
 the Debtors in connection therewith.

        2.      On January 18, 2019, the Debtors filed and served on the applicable counterparties
 the Notice of Cure Costs and Potential Assumption and Assignment of Executory Contracts and
 Unexpired Leases in Connection with Global Sale Transaction (ECF No. 1731) (the “Initial
 Notice”).

        3.     On January 23, 2019, the Debtors filed and served on the applicable counterparties
 the Supplemental Notice of Cure Costs and Potential Assumption and Assignment of Executory
 Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No. 1774) (the
 “Supplemental Notice”).

        4.     On January 31, 2019, the Debtors filed and served on the applicable counterparties
 the Second Supplemental Notice of Cure Costs and Potential Assumption and Assignment of
 Executory Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No.
 2314) (the “Second Supplemental Notice”).

        5.     On March 5, 2019, the Debtors filed and served on the applicable counterparties
 the Third Supplemental Notice of Cure Costs and Potential Assumption and Assignment of
 Executory Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No.
 2753) (the “Third Supplemental Notice”).

        6.     On March 29, 2019, the Debtors filed and served on the applicable counterparties
 the Fourth Supplemental Notice of Cure Costs and Potential Assumption and Assignment of
 Executory Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No.
 2995) (the “Fourth Supplemental Notice)

         7.    On April 9, 2019, the Debtors filed and served on the applicable counterparties the
 Fifth Supplemental Notice of Cure Costs and Potential Assumption and Assignment of Executory
 Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No. 3097) (the
 “Fifth Supplemental Notice”).

        8.      On April 11, 2019, the Debtors filed and served on the applicable counterparties
 the Sixth Supplemental Notice of Cure Costs and Potential Assumption and Assignment of
 Executory Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No.
 3152) (the “Sixth Supplemental Notice”).

        9.     On April 23, 2019, the Debtors filed and served on the applicable counterparties
 the Seventh Supplemental Notice of Cure Costs and Potential Assumption and Assignment of
 Executory Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No.
 3330) (the “Seventh Supplemental Notice”).


                                                  2
 WEIL:\97001918\2\73217.0004
18-23538-rdd          Doc 3973        Filed 05/21/19 Entered 05/21/19 22:02:18                     Main Document
                                                    Pg 3 of 7


        10.    On April 30, 2019, the Debtors filed and served on the applicable counterparties
 the Eighth Supplemental Notice of Cure Costs and Potential Assumption and Assignment of
 Executory Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No.
 3453) (the “Eighth Supplemental Notice”).

         11.   On May 21, 2019, the Debtors filed and served on the applicable counterparties the
 Ninth Supplemental Notice of Cure Costs and Potential Assumption and Assignment of Executory
 Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No. 3972) (the
 “Ninth Supplemental Notice” and, together with the Initial Notice, the Supplemental Notice, the
 Second Supplemental Notice, the Third Supplemental Notice, the Fourth Supplemental Notice, the
 Fifth Supplemental Notice, the Sixth Supplemental Notice, the Seventh Supplemental Notice, and
 the Eighth Supplemental Notice, the “Assumption and Assignment Notices”).

        12.    On February 8, 2019, the Order (I) Approving the Asset Purchase Agreement
 Among Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets Free and
 Clear of Liens, Claims, Interests and Encumbrances, (III) Authorizing the Assumption and
 Assignment of Certain Executory Contracts, and Leases in Connection Therewith, and
 (IV) Granting Related Relief (the “Sale Order”) (ECF No. 2507) 2 was entered by the Court.

        13.     In accordance with the terms of the Sale Order, Buyer may designate Additional
 Contracts and Designatable Leases (collectively, the “Additional Assigned Agreements”) for
 assumption and assignment for up to sixty (60) days after the Closing Date (the “Designation
 Rights Period”), which occurred on February 11, 2019. The Debtors and Buyer agreed to an
 extension of the Designation Rights Period and, on April 12, 2019, the Debtors filed the Notice of
 Amendment to Asset Purchase Agreement Extending Certain Deadlines (ECF No. 3171), which
 extended the Designation Rights Period to May 3, 2019 for certain Designatable Leases and to
 May 13, 2019 for certain Additional Contracts.

       14.    On April 2, 2019, the Court entered the Order (I) Authorizing Assumption and
 Assignment of Certain Executory Contracts and Leases and (II) Granting Related Relief (the
 “Assumption and Assignment Order”) (ECF No. 3008).

        15.     Paragraphs 26 and 27 of the Assumption and Assignment Order establish a noticing
 procedure for assumption and assignment of Additional Assigned Agreements.

         16.    In accordance with the Sale Order and the Assumption and Assignment Order, prior
 to the end of the Designation Rights Period, Buyer designated for assumption and assignment
 certain Additional Contracts, which are listed on Exhibit 1 hereto.

        17.     Each of the Additional Contracts listed on Exhibit 1 was listed on an Assumption
 and Assignment Notice that was previously filed with the Bankruptcy Court and served on the
 applicable Counterparty, and all objection periods related to such Assumption and Assignment
 Notice, other than the Ninth Supplemental Notice, have expired. All Additional Contracts listed



 2
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Sale Order.




                                                              3
 WEIL:\97001918\2\73217.0004
18-23538-rdd          Doc 3973   Filed 05/21/19 Entered 05/21/19 22:02:18          Main Document
                                               Pg 4 of 7


 on Exhibit 1 shall be deemed to include any and all applicable supplements, amendments, and/or
 addenda.

         18.    To the extent a counterparty to an Additional Contract properly filed and served a
 Cure Objection, and to the extent such counterparty is entitled to assert a Cure Objection under the
 Ninth Supplemental Notice, or an additional objection to cure costs or assumption and assignment
 that could not have been raised in its prior objection, in accordance with paragraph 34 of the Sale
 Order and paragraph 26 of the Assumption and Assignment Order, such counterparty shall file and
 serve such objection (a “Supplemental Objection”) in accordance with the Amended Order
 Implementing Certain Notice and Case Management Procedures, entered on November 1, 2018
 (ECF No. 405), so as to be filed and received no later than May 29, 2019 at 4:00 p.m. (Eastern
 Time) (the “Supplemental Objection Deadline”).

         19.     If a Cure Objection or a Supplemental Objection is timely filed and served with
 respect to an Additional Contract listed on Exhibit 1, the contract that is the subject of the Cure
 Objection or Supplemental Cure Objection may be removed from the list of Additional Contracts
 listed on Exhibit 1 at any time prior to the Assumption Effective Date for such Additional Contract,
 as determined in accordance with paragraph 27 of the Assumption and Assignment Order, or, to
 the extent it remains unresolved, such Cure Objection or Supplemental Objection shall be set for
 a hearing (the “Hearing”) before the Honorable Robert D. Drain, United States Bankruptcy Judge,
 at the United States Bankruptcy Court for the Southern District of New York, Courtroom 118, 300
 Quarropas Street, White Plains, New York, 10601-4140 (the “Bankruptcy Court”) on a date to
 be scheduled.

          20.    If a timely Cure Objection is not filed (or any such objection has been withdrawn
 or resolved) and the Supplemental Objection Deadline is not applicable to an Additional Contract,
 the Assumption Effective Date for any such Additional Contract shall be the date that this notice
 is filed with the Court.


 Dated: May 21, 2019
        New York, New York
                                                /s/ Jacqueline Marcus      .
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Ray C. Schrock, P.C.
                                                Jacqueline Marcus
                                                Garrett A. Fail
                                                Sunny Singh

                                                Attorneys for Debtors
                                                and Debtors in Possession




                                                   4
 WEIL:\97001918\2\73217.0004
18-23538-rdd          Doc 3973   Filed 05/21/19 Entered 05/21/19 22:02:18   Main Document
                                               Pg 5 of 7


                                            Exhibit 1

                                       Additional Contracts




 WEIL:\97001918\2\73217.0004
                                     18-23538-rdd              Doc 3973               Filed 05/21/19 Entered 05/21/19 22:02:18                                Main Document
                                                                                                    Pg 6 of 7
Sears Holdings Corporation
Executory Contracts to be Assigned

                                                                                                                                                                          Disputed Cure Amount
                                                                                                                           Contract    Debtors'        Counterparty's     (Counterparty Cure
                                                                                                            Contract      Expiration   Asserted Cure   Asserted Cure      Amount LESS Debtor
Ref No.    Debtor                    Counterparty      Contract Title                     Contract No.    Executed Date      Date      Amount          Amount             Cure Amount)           Comments
    1      KMART CORPORATION         AMERICAN HOME     WORKERS COMPENSATION ‐               4156994          6/1/97        5/31/98      $            ‐ $                ‐ $                    ‐
                                     ASSURANCE COMPANY INSURANCE POLICY 4156994

    2      KMART CORPORATION         ARCHITEXT, INC.      LICENSE AGREEMENT AND               N/A            10/11/02        N/A       $             ‐   $              ‐ $                  ‐
                                                          RELATED AMENDMENTS
    3      SEARS HOLDINGS            LEVEL 3              BROADWING PRODUCTS &                N/A             1/30/07        N/A            N/A               N/A                 N/A            Cure Amount Resolved
           MANAGEMENT                COMMUNICATIONS,      SERVICES AGREEMENT
           CORPORATION               LLC
    4      SEARS HOLDINGS            LEVEL 3              AMENDMENT TO THE                    N/A             8/22/17        N/A            N/A               N/A                 N/A            Cure Amount Resolved
           MANAGEMENT                COMMUNICATIONS,      PRODUCTS AND SERVICES
           CORPORATION               LLC                  AGREEMENT

    5      SEARS HOLDINGS            LEVEL 3              CUSTOMER ORDERS                     N/A               N/A          N/A            N/A               N/A                 N/A            Cure Amount Resolved
           MANAGEMENT                COMMUNICATIONS,      ADDENDUM AND CONTRACT
           CORPORATION               LLC                  AMENDMENT
    6      N/A                       LG                   ALLIANCE AGREEMENT FOR              N/A               N/A          N/A            N/A               N/A                 N/A            Cure Amount Resolved
                                                          HOME APPLIANCES
    7      SEARS HOLDINGS            M‐TECH MERCURY       MASTER SOFTWARE AND                 N/A             10/1/02     SUCCESSIVE   $             ‐   $              ‐ $                  ‐
           MANAGEMENT                INFORMATION          SERVICES AGREEMENT (MSSA)                                        ANNUAL
           CORPORATION; SEARS,       TECHNOLOGY, INC.                                                                      RENEWAL
           ROEBUCK AND CO.
    8      SEARS HOLDINGS            M‐TECH MERCURY       SCHEDULE NO. 1 (P‐SYNCH ‐           N/A             10/1/02     PERPETUAL    $             ‐   $              ‐ $                  ‐
           MANAGEMENT                INFORMATION          PASSWORD MANAGEMENT
           CORPORATION; SEARS,       TECHNOLOGY, INC.     SOLUTION) TO MASTER
           ROEBUCK AND CO.                                SOFTWARE AND SERVICES
                                                          AGREEMENT DATED OCT. 2,
                                                          2002.
    9      SEARS HOLDINGS            M‐TECH MERCURY       ASSIGNMENT OF MASTER                N/A             10/4/05        N/A       $             ‐   $              ‐ $                  ‐
           MANAGEMENT                INFORMATION          SOFTWARE AND SERVICES
           CORPORATION; SEARS,       TECHNOLOGY, INC.     AGREEMENT (MSSA) BY AND
           ROEBUCK AND CO.                                BETWEEN COMPUTER SCIENCES
                                                          CORPORATION (CSC AS
                                                          ASSIGNEE) AND M‐TECH
                                                          INFORMATION TECHNOLOGY
                                                          (AS VENDOR) EFFECTIVE OCT 1,
                                                          2002 AND SCHEDULE NO. 1
                                                          DATED OCT 1, 2002
                                                          (COLLECTIVELY, THE
                                                          "AGREEMENT")
    10     SEARS HOLDINGS            M‐TECH MERCURY       AMENDMENT #1 TO SCHEDULE            N/A             3/4/08      PERPETUAL    $             ‐   $              ‐ $                  ‐
           MANAGEMENT                INFORMATION          NO. 2 FOR SOFTWARE LICENSE
           CORPORATION; SEARS,       TECHNOLOGY, INC.     AGREEMENT AND PRODUCT
           ROEBUCK AND CO.                                SCHEDULE #1 DATED OCT. 1,
                                                          2002 AND ADDITIONAL
                                                          PRODUCT SCHEDULE #2 DATED
                                                          MAY‐2007.
    11     KMART CORPORATION         NATIONAL UNION FIRE WORKERS COMPENSATION ‐            337 79‐00          1/1/74       12/31/74                      $              ‐ $                  ‐
                                     INSURANCE CO. OF PIT INSURANCE POLICY BE 337 79‐
                                                          00



Sears Holdings Corporation
Executory Contracts to be Assigned                                                                       Page 1 of 2
                                     18-23538-rdd              Doc 3973              Filed 05/21/19 Entered 05/21/19 22:02:18                                    Main Document
                                                                                                   Pg 7 of 7
Sears Holdings Corporation
Executory Contracts to be Assigned

                                                                                                                                                                             Disputed Cure Amount
                                                                                                                              Contract    Debtors'        Counterparty's     (Counterparty Cure
                                                                                                               Contract      Expiration   Asserted Cure   Asserted Cure      Amount LESS Debtor
Ref No.    Debtor                    Counterparty         Contract Title                 Contract No.        Executed Date      Date      Amount          Amount             Cure Amount)           Comments
    12     KMART CORPORATION         NATIONAL UNION FIRE WORKERS COMPENSATION ‐           121 82‐52             1/1/77        12/31/77     $            ‐ $                ‐ $                    ‐
                                     INSURANCE CO. OF PIT INSURANCE POLICY BE 121 82‐
                                                          52
    13     KMART CORPORATION         NATIONAL UNION FIRE WORKERS COMPENSATION ‐            4159646               6/1/99       5/31/00     $             ‐   $              ‐ $                  ‐
                                     INSURANCE CO. OF PIT INSURANCE POLICY 4159646

    14     KMART CORPORATION         PEAK MOORE           PURCHASE AGREEMENT                 N/A                 8/31/04        N/A       $             ‐   $              ‐ $                  ‐
                                     COMBINED SERVICES
                                     GROUP
    15     KMART CORPORATION         PEAK TECHNOLOGIES,   PURCHASE AGREEMENT                 N/A                 8/31/04        N/A       $             ‐   $              ‐ $                  ‐
                                     INC.
    16     KMART CORPORATION         SWISS RE WESTPORT    WORKERS COMPENSATION ‐            24187                3/3/84       3/2/85      $             ‐   $              ‐ $                  ‐
                                     INSURANCE            INSURANCE POLICY 24187
                                     CORPORATION
    17     KMART CORPORATION         SWISS RE WESTPORT    WORKERS COMPENSATION ‐           C 24185‐R             3/3/86       3/3/89      $             ‐   $              ‐ $                  ‐
                                     INSURANCE            INSURANCE POLICY C 24185‐R
                                     CORPORATION
    18     KMART CORPORATION         SWISS RE WESTPORT    WORKERS COMPENSATION ‐           C24187R2              3/3/89       3/3/92      $             ‐   $              ‐ $                  ‐
                                     INSURANCE            INSURANCE POLICY C24187R2
                                     CORPORATION
    19     KMART CORPORATION         SWISS RE WESTPORT    WORKERS COMPENSATION ‐           C‐43017               3/1/92       3/1/93      $             ‐   $              ‐ $                  ‐
                                     INSURANCE            INSURANCE POLICY C‐43017
                                     CORPORATION
    20     KMART CORPORATION         SWISS RE WESTPORT    WORKERS COMPENSATION ‐            C 43013              3/3/92       6/1/93      $             ‐   $              ‐ $                  ‐
                                     INSURANCE            INSURANCE POLICY C 43013
                                     CORPORATION
    21     KMART CORPORATION         TRAVELERS            WORKERS COMPENSATION ‐          DRE29233000            6/1/00       5/31/01     $             ‐   $              ‐ $                  ‐
                                                          INSURANCE POLICY
                                                          DRE29233000
    22     KMART CORPORATION         AMERICAN HOME        WORKERS COMPENSATION ‐           WC 5212572            5/1/04        5/1/05     $             ‐   $              ‐ $                  ‐
                                                          INSURANCE POLICY 5212572
    23     KMART CORPORATION         AMERICAN HOME        WORKERS COMPENSATION ‐           WC 5212573            5/1/04        5/1/05     $             ‐   $              ‐ $                  ‐
                                                          INSURANCE POLICY 5212573
    24     KMART CORPORATION         TRAVELERS PROPERTY   WORKERS COMPENSATION ‐      TC2HUB‐121D226‐A‐03        5/1/03       5/1/04      $             ‐   $              ‐ $                  ‐
                                     & CASUALTY           INSURANCE POLICY TC2HUB‐
                                                          121D226‐A‐03
    25     KMART CORPORATION         TRAVELERS PROPERTY   WORKERS COMPENSATION ‐       TRJUB‐121D227‐1‐03        5/1/03        5/1/04     $             ‐   $              ‐ $                  ‐
                                     & CASUALTY           INSURANCE POLICY TRJUB‐
                                                          121D227‐1‐03
    26     KMART CORPORATION         SAFETY NATIONAL      WORKERS COMPENSATION ‐           LDS0500037            11/1/01      6/1/02      $             ‐   $              ‐ $                  ‐
                                     CASUALTY             INSURANCE POLICY LDS0500037

    27     KMART CORPORATION         OLD REPUBLIC         WORKERS COMPENSATION ‐         0C‐01334302             1/1/92        1/1/93     $             ‐   $              ‐ $                  ‐
                                     INSURANCE CO         INSURANCE POLICY 0C‐
                                                          01334302
    28     KMART CORPORATION         OLD REPUBLIC         WORKERS COMPENSATION ‐         0C‐00932102             6/1/91        6/1/92     $             ‐   $              ‐ $                  ‐
                                     INSURANCE CO         INSURANCE POLICY 0C‐
                                                          00932102




Sears Holdings Corporation
Executory Contracts to be Assigned                                                                          Page 2 of 2
